Citation Nr: 1036516	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-16 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	 Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran had active service from May 1957 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2007 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans' Law Judge.  A copy of the 
hearing transcript has been reviewed and associated with the 
claims file.

As a final preliminary matter, after certification of the appeal, 
in August 2010, the Board received new evidence, accompanied by a 
waiver of RO consideration.  38 C.F.R. § 20. 1304 (2009).

FINDING OF FACT

The VA October 2007 and April 2010 VA examination reports 
reflects the Veteran's complaints of tinnitus and the overall 
record tends to support a finding that the Veteran's current 
tinnitus is related to service.  


CONCLUSION OF LAW

After resolving all reasonable doubt in favor of the Veteran, the 
criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's notice 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all notification 
and development action needed to fairly adjudicate this appeal 
has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Medical evidence is required 
to prove the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a). 

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt is one that 
exists because an approximate balance of positive and negative 
evidence which does satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote possibility.  38 
C.F.R. § 3.102 (2009).  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In order to prevail on the issue of direct service connection 
there must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in some cases lay evidence, of in- service 
occurrence or aggravation of a disease or injury; (3) and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection may be established by a continuity of 
symptomatology [note: not necessarily continuity of treatment] 
between a current disorder and service. Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay 
evidence of symptomatology is pertinent to a claim for service 
connection, if corroborated by medical evidence.  Rhodes v. 
Brown, 4 Vet. App. 124, 126- 27 (1993).  A lay person is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  See Savage v. Gober, 10 Vet. App. 
488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  See 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In the instant case there is evidence of a current disability as 
the Veteran has been diagnosed with bilateral tinnitus by the 
October 2007 and April 2010 VA examiners. 

The Veteran's DD 214 shows that he was an aircraft engine 
mechanic in the Marines.  At the Veteran's November 2009 Board 
hearing the Veteran testified that during boot camp he spent two 
weeks on the rifle range, subsequent to that, he was sent to two 
aircraft schools where he was taught to work on reciprocating 
aircrafts.  The Veteran testified that he was then assigned to 
the USS Boxer which was a helicopter landing platform.  The USS 
Boxer was armed with guns which were shot off.  The Veteran 
testified that he was also an Admiral's Orderly and on one 
occasion he got stuck outside during a firing demonstration and 
that was when he felt his hearing was damaged.  The Veteran 
stated that he started having ringing and buzzing noises in his 
ears at that time and it has continued since.  The Veteran stated 
that at no time was he given hearing protection.  

The Veteran was afforded a VA examination in October 2007.  The 
Veteran complained of tinnitus.  He reported working as a 
reciprocating engine mechanic in the military.  He reported to 
exposure to various machines, and also to various weapons.  He 
hearing protection devices were worn.  The Veteran reported 
immediate ringing in both of his ears after exposure to weapons 
in 1959.  The Veteran reported more noticeable tinnitus in his 
right ear.  The examiner opined that tinnitus was not caused by 
or as a result of military noise exposure.  The examiner found 
that the Veteran's record did not support the Veteran's claim of 
tinnitus during service.  

In February 2010 the Board remanded the Veteran's tinnitus claim 
for further development.  The Veteran had reported having had 
hearing tests with a post service employer, the Board remanded, 
in part, in order to attempt to obtain those records.  In 
addition, the Board found that the October 2007 VA examiner did 
not address the significance of the Veteran's reported history of 
tinnitus and also did not address the Veteran's post service 
history of using hearing protection.  In light of the fact that 
the Board granted the Veteran's hearing loss claim, the Board 
remanded the tinnitus claim for another VA examination.  

The Veteran was afforded a second VA examination in April 2010.  
The Veteran complained of tinnitus.  He reported a history of 
military noise exposure to various weapons and noted exposure to 
large guns aboard aircraft carries.  The Veteran indicated that 
no hearing protection was worn.  The Veteran reported civilian 
noise exposure to weapons with annual qualifications working 30 
years in law enforcement.  He stated that hearing protection 
devices were worn during the annual qualifications.  The Veteran 
also reported recreational noise exposure to weapons hunting and 
target shooting.  He indicated that double hearing protection was 
worn.  

At the April 2010 VA examination, the Veteran reported tinnitus 
since military service.  Tinnitus was described as high pitched 
ringing of mild to moderate degree that changes in pitch and 
volume.  The Veteran stated that the tinnitus was constant.  The 
examiner opined that the Veteran's tinnitus was not caused by or 
a result of military noise exposure.  The examiner offered the 
following rationale: the claims file did not document tinnitus 
during military service and the 1960 hearing test showed normal 
hearing for both ears except for a 30 decibel loss at 6 KHz in 
the left ear.  The Veteran's military noise exposure was 50 years 
ago, significant changes in hearing occurred after military 
service, and a 30 year history of civilian noise exposure to 
weapons fire, and a history of recreational noise exposure were 
noted.  The tinnitus claim is not supported by military records, 
and given the degree in changes in hearing since military 
service; tinnitus was most likely related to civilian and 
recreational noise exposure.  

As stated previously, when a veteran seeks service connection for 
a disability, due consideration shall be given to the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official history of 
each organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  
In this case, the Veteran's has testified that he was exposed to 
loud military noise during boot camp and aboard the USS Boxer.  
The Veteran's statements and testimony constitute competent 
evidence.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  In addition, after considering the Veteran's lay 
statements in context with the evidence of record, the Board 
finds the Veteran's testimony regarding in-service noise exposure 
to be credible.  

The Board finds that with respect to the Veteran's claim, the 
evidence is in relative equipoise.  The October 2007 and April 
2010 VA examiner (the same examiner) found that the Veteran's 
tinnitus was not caused by his military service.  In rendering 
her opinions the examiner seemed to find it significant that 
tinnitus was not noted during service.  Although the Veteran was 
not specifically diagnosed with tinnitus or hearing loss of 
either ear in active service, the Board notes that the absence of 
in-service evidence of hearing loss is not fatal to the claim for 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  In addition, the examiner seemed to find the Veteran's 
post-service noise exposure (to which he stated that he wore 
hearing protection) a more significant cause for his current 
tinnitus than his unprotected exposure to noise while in the 
military.  

In support of the Veteran's claim, an August 2010 opinion from 
the Veteran's private physician states that it is as likely as 
not that the Veteran did sustain sensorineural hearing loss and 
associated tinnitus related to noise exposure while in the 
military. 

In addition, the Veteran has provided lay testimony that his 
tinnitus began in service and has continued since that time.  As 
stated above, a lay person is competent to testify in regard to 
the onset and continuity of symptomatology.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  









For these reasons the Board finds that the evidence of record is 
in relative equipoise.  In this case the preponderance of the 
evidence is not against the Veteran's claim and therefore all 
reasonable doubt must be afforded to the Veteran.  

After resolving all reasonable doubt in favor of the Veteran, the 
Board finds that service connection for tinnitus is warranted.  

-
ORDER

Entitlement to service connection for tinnitus is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


